DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 09/01/2021, Applicant, on 11/13/2021, amended claims 1, 10, and 17. Claims 1-20 are pending in this application and have been rejected below.
Allowable Subject Matter
Claims 3-5, 12-14, and 19 are allowable over the prior art, however these claims remain rejected under 35 USC 101.  Furthermore, if these claims overcome the 101 rejection, they would be allowable only if rewritten in independent form to include all the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant's arguments filed 11/13/2021 have been fully considered, but they are not fully persuasive. The updated 35 USC § 103 and 101 rejections of claims 1-20 are applied in light of Applicant's amendments.     
The Applicant argues that “laims 1, 10, and 17 are not directed to a judicial exception because each of these claims recite features that are integrated into a practical application.” (Remarks 11/23/2021)
In response, the Examiner respectfully disagrees. The claimed subject matter, is directed to an abstract idea by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which falls into the “Certain methods of organizing human activity” group; and by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity.  
The claimed subject matter is merely claims a method for calculating and analyzing information regarding churn rate(s). Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the calculating and analyzing (modeling and projecting) data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (organizing human activity). Additionally, the claimed subject matter can also be categorized as a Mental Process as it recites concepts performed in the human mind (observation and evaluation). The steps of calculating data, training/updating models, and generating a model can be performed by a human (mental process/pen and paper).  The practice of calculating information and constructing models/lists with set parameters 
The solution mentioned in the amended limitation is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no integration into a practical application as the claims can be interpreted as humans per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data).The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of calculating and analyzing data specifically for churn rate(s), and performing additional analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract 
The Applicant argues that cited art does not teach the amended claim limitations “segmenting a historical sample set of subscriber data from a pool of historical samples based at least in part on one or more attributes associated with subscriber data of the historical sample set of subscriber data; generating, using a programming language for analysis, a plurality of churn predictions for a plurality of target subscribers based at least in part on an information gain value for the one or more attributes associated with the segmented historical sample set and target attribute data for the plurality of target subscribers.” (Remarks 11/23/2021)
In response, the Examiner respectfully disagrees. The combination of Sharp and Phadke teach all the limitations of claim 1. The Applicant has amended claim 1 to with the following limitations, “a pool of historical samples based at least in part on one or more attributes associated with subscriber data of the historical sample set of subscriber data; generating, using a programming language for analysis, a plurality of churn predictions for a plurality of target subscribers based at least in part on an information gain value for the one or more attributes associated with the segmented historical sample”. These limitation are taught by Sharp in the following citations:
0032: As used herein, the term “attribute” refers to a characteristic that can be computed or otherwise obtained about one or more entities, messages, or other item. User attributes, include, but are not limited to, a user's age; a geographic location of the user; an income status of the user; a usage plan; a plan identifier (ID); a refresh rate for the plan; a user propensity (e.g., a propensity to perform an action, or so forth) 0104-0106: “many attributes of an entity (customer/user) may be directly obtained from the raw data or as a result of actions performed within IM 500, there are some attributes that may also be computed or otherwise derived. CSM 600 therefore is arranged to, in part, also compute attributes for entities. CSM 600 may also update computations given current state data, or the like, to compute a new state. CSM 600 may also support the ability to include aggregate values…sub-process 604 may compute a variety of attributes, including, but not limited to recursive independent attributes, attributes having complex forms, attributes that may be computed from data provided by predictive models, user clusters.”
0112: sub-process 702 receives and employs data from the Attribute/State Vector data storage that further includes churn model data (described further below), including a churn index for each active subscriber. In one configuration, the result of sub-process 702 is then a rank ordered list of possible treatments that a subscriber may be eligible to receive. In one embodiment, sub-process 702 rank orders treatments, based on a predictive impact of each treatment that uses at least in part the churn index, with the objective of increasing long-term revenue for the provider. Decider sub-process 704 within CMM 700 then employs the rank ordered treatments for each subscriber in conjunction with a set of experimental constraints and marketing events to ensure that an adaptive experimental design is maintained. The output of the decider process includes a validated assignment of each subscriber to a control group, target group, or no group for each treatment, which is then used by sub-process 706 to update various decision attributes, and by sub-process 708 to compose and send various messages to a subset of customers. Thus, the churn index can be used to rank the predicted effectiveness of various messages and to define eligibility requirements that may be used by CMM 700 to direct marketing campaigns or that match appropriate offers, incentives, and messages to selected groups.”	From the citations above it is clear that Sharp teaches the ability to capture and analyze/utilize user attribute data, and utilize user attribute data for churn analysis. Thus one of ordinary skill in the art would agree that the limitations in question are taught by Sharp, and the combination of Sharp and Phadke teach all the limitations of claim 1. For the reasons stated above the Examiner does not find the Applicant arguments persuasive and maintains the 103 rejection.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 10-16), computer program product (claims 17-20), and system (claims 1-9) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea(s) (Mental process and Certain methods of organizing human activity), as set forth in exemplary claim 1, are: segmenting a historical sample set of subscriber data from a pool of historical samples based at least in part on one or more attributes associated with subscriber data of the historical sample set of subscriber data; generating, using a programming language for analysis, a plurality of churn predictions for a plurality of target subscribers based at least in part on an information gain value for the one or more attributes associated with the segmented historical sample set and target attribute data for the plurality of target subscribers, each churn prediction of the plurality of churn predictions indicating a churn likelihood of a corresponding target subscriber of the plurality of target subscribers; generating a ranked list of the plurality of target subscribers based at least in part on the plurality of churn predictions; and causing presentation of the ranked list…. Independent claims 10 and 17 recite the CRM and method for performing the system of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to A churn prediction system comprising: at least one hardware processor; an electronic memory storing instructions that when executed configure the at least one hardware processor to perform operations comprising… via a graphical user interface; applying machine learning…; A computer-implemented method for predicting subscriber churn comprising: segmenting, by at least one hardware processor…; A non-transitory machine-readable medium storing processor-executable instructions which, when executed by at least one hardware processor, cause the at least one hardware processor to perform operations comprising…; (as recited in claims 1, 8, 10, and 17).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: A churn prediction system comprising: at least one hardware processor; an electronic memory storing instructions that when executed configure the at least one hardware processor to perform operations comprising… via a graphical user interface; applying machine learning; A computer-implemented method for predicting subscriber churn comprising: segmenting, by at least one hardware processor…; A non-transitory machine-readable medium storing processor-executable instructions which, when executed by at least one hardware processor, cause the at least one hardware processor to perform operations comprising…; (as recited in claims 1, 8, 10, and 17) for implementing the claim steps/functions. These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0063]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-9, 11-16, and 18-20) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-7 “a decision tree comprising a plurality of decision points used for generating the plurality of churn predictions for the plurality of target subscribers; an attribute value of a first target subscriber for a first decision point of the plurality of decision points of the decision tree and a threshold value corresponding to the attribute value; herein the attribute value of the first target subscriber comprises gross merchandise value information for the first target subscriber, active 32PATENT Atty. Docket No. P0831N.US.01 (105845.0434) eBay Ref. No. IP-P3117US2 listing information for the first target subscriber, subscription information for the first target subscriber, or a combination thereof; tracking a target value at each decision point of the plurality of decision points of the decision tree for a first target subscriber of the plurality of target subscribers; and causing presentation of the tracked target values; generating a plurality of prediction models, each prediction model generated for a respective segment of the segmented historical sample set; receiving target data for an additional target subscriber, the target data comprising a set of attributes for the additional target subscriber; and generating a churn prediction for the additional target subscriber based at least in part on applying the target data to a decision tree; generating the plurality of churn predictions…; segmenting the historical sample set of subscriber data based at least in part on one or more of account age, subscription age, gross merchandise value (GMV), or any combination thereof ”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The remaining dependent claims (11-16and 18-20) recite the CRM and method for performing the system of claims 2-9. Thus, the same rationale/analysis is applied. Thus, all dependent claims have been fully considered, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1-2, 6-7, 8, 10-11, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20160203509  (hereinafter “Sharp”) et al., in view of U.S. PGPub 20140119522  to (hereinafter “Phadke”) et al. 
 As per claim 1, Sharp teaches A churn prediction system comprising: 
at least one hardware processor; an electronic memory storing instructions that when executed configure the at least one hardware processor to perform operations comprising:Sharp 0246: “It will be understood that each block of the processes, and combinations of blocks in the processes discussed above, can be implemented by computer program instructions. These program instructions may be provided to a processor to produce a machine, such that the instructions, which execute on the processor, create means for implementing the actions specified in the block or blocks. The computer program instructions may be executed by a processor to cause a series of operational steps to be performed by the processor to produce a computer-implemented process such that the instructions, which execute on the processor to provide steps for implementing the actions specified in the block or blocks. The computer program instructions may also cause at least some of the operational steps shown in the blocks to be performed in parallel. Moreover, some of the steps may also be performed across more than one processor, such as might arise in a multiprocessor computer system. In addition, one or more blocks or combinations of blocks in the illustration may also be performed concurrently with other blocks or 
 segmenting a historical sample set of subscriber data from a pool of historical samples  based at least in part on one or more attributes associated with subscriber data of the historical sample set of subscriber data; Sharp 0082-0086: “One embodiment of CMP 357 is described in more detail below in conjunction with FIGS. 4-18. However, briefly, CMP 357 is configured to receive various historical and behavioral data from networked services providers about their customers, including customer profiles, billing records, usage data, purchase data, types of mobile devices, and the like. Such data may be referred to herein as “raw data.” At least some of the received data may then be mapped to a common schema. CMP 357 may then employ the below disclosed churn models based on the common schema. CMP 357 may further employ a contextual marketing manager, as discussed further below, to generate messaging decisions that determine which customers will receive which messages and when. By using the disclosed churn models the contextual marketing manager may take churn risk into account when sending an offer or other type of message to a customer…0032: As used herein, the term “attribute” refers to a characteristic that can be computed or otherwise obtained about one or more entities, messages, or other item. User attributes, include, but are not limited to, a user's age; a geographic location of the user; an income status of the user; a usage plan; a plan identifier (ID); a refresh rate for the plan; a user propensity (e.g., a propensity to perform an action, or so forth) or the 0104-0106: “many attributes of an entity (customer/user) may be directly obtained from the raw data or as a result of actions performed within IM 500, there are some attributes that may also be computed or otherwise derived. CSM 600 therefore is arranged to, in part, also compute attributes for entities. CSM 600 may also update computations given current state data, or the like, to compute a new state. CSM 600 may also support the ability to include aggregate values…sub-process 604 may compute a variety of attributes, including, but not limited to recursive independent attributes, attributes having complex forms, attributes that may be computed from data provided by predictive models, user clusters.”
generating a ranked list of the plurality of target subscribers based at least in part on an information gain value for the one or more attributes associated with the plurality of churn predictions; and causing presentation of the ranked list via a graphical user interface;Sharp 0225: “A salient feature is that higher values indicate a stronger churn risk. In addition to simply classifying subscribers as a churn risk or not, the value can be used to construct a ranked list of subscribers ordered by churn risk. In practice, the higher the score, the higher the accuracy of the churn/non-churn classification…0044: Client devices 101-105 typically range widely in terms of capabilities and features. For example, a cell phone may have a numeric keypad and a few lines of monochrome LCD display on which only text may be displayed. In another example, a web-enabled client device may have a touch sensitive screen, a stylus, and several lines of color display in which both text and graphics may be displayed…0112: sub-process 702 receives and employs data from the Attribute/State Vector data storage that further includes churn model data (described further below), including a churn index for each active subscriber. In one configuration, the result of sub-process 702 is then a rank ordered list of possible treatments that a subscriber may be eligible to receive. In one embodiment, sub-process 702 rank orders treatments, based on a predictive impact of each treatment that uses at least in part the churn index, with the objective of increasing long-term revenue for the provider. Decider sub-process 704 within CMM 700 then employs the rank ordered treatments for each subscriber in conjunction with a set of experimental constraints and marketing events to ensure that an adaptive experimental design is maintained. The output of the decider process includes a validated assignment of each subscriber to a control group, target group, or no group for each treatment, which is then used by 706 to update various decision attributes, and by sub-process 708 to compose and send various messages to a subset of customers. Thus, the churn index can be used to rank the predicted effectiveness of various messages and to define eligibility requirements that may be used by CMM 700 to direct marketing campaigns or that match appropriate offers, incentives, and messages to selected groups.”
Sharp may not explicitly teach the following. However, Phadke teaches:
generating, using a programming language for analysis, a plurality of churn predictions for a plurality of target subscribers based at least in part on the segmented historical sample set and target data for the plurality of target subscribers, each churn prediction of the plurality of churn predictions indicating a churn likelihood of a corresponding target subscriber of the plurality of target subscribers; Phadke 0050-0051: “At 44, the churn prediction module 20 generates the churn prediction 12 based on the socially relevant metrics provided by the social network analysis module 18, shown in FIG. 1, in addition to traditional subscriber-level metrics 46, shown in FIG. 1. The traditional subscriber-level metrics 46, shown in FIG. 1, may include, for example, service usage, billing, customer relationship management data (e.g., calls to customer support, outcome of complaints, demographic data and the like). To generate the churn prediction 12, the churn prediction module 20 may incorporate the socially relevant metrics provided by the social network analysis module 18, shown in FIG. 1, and any traditional subscriber-level metrics 46, shown in FIG. 1, as predictive variables in The classification process of the churn prediction module 20 may start with a training data set, where the value of the target variable is known for the subscribers 22, i.e., whether or not the each subscriber is a churner 36, shown in FIG. 4. The processes may use the training data to evaluate the relationship between the predictive. Then, the churn prediction module 20 may use the learned model to input and evaluate the predictive variables to generate the churn prediction 12 indicating whether or not particular subscribers have a higher or lower propensity to churn. The churn prediction 12 may indicate a probability that each subscriber 22 will churn, rather than just labeling each subscriber 22 as a potential churner or non-churner, so that subscribers 22 may be ordered from high to low churn likelihood or propensity. With such ordering, the network operator 16 may advantageously develop a retention campaign to target a limited number of subscribers 22 having the highest likelihood or propensity to churn.” 
Sharp and Phadke are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Sharp with the aforementioned teachings from Phadke [Phadke 0051].
 As per claim 2, Sharp and Phadke teach all the limitations of claim 1. 
 In addition, Phadke teaches:
wherein the instructions are further executable to cause the at least one hardware processor to perform: causing presentation, via the graphical user interface, of a decision tree comprising a plurality of decision points used for generating the plurality of churn predictions for the plurality of target subscribers;Phadke 0050: “For example, a number of different classification algorithms and processes such as logistic regression, decision trees, and random forests may be used for classifying the subscribers 22 as potential churners. The classification process of the churn prediction module 20 may start with a training data set, where the value of the target variable is known for the subscribers 22, i.e., whether or not the each subscriber is a churner 36, shown in FIG. 4. The processes may use the training data to evaluate the relationship between the predictive. Then, the churn prediction module 20 may use the learned model to input and evaluate the predictive variables to generate the churn prediction 12 indicating whether or not particular subscribers have a higher or lower propensity to churn.”
Sharp and Phadke are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar [Phadke 0051].
 As per claim 6, Sharp and Phadke teach all the limitations of claim 1. 
 In addition, Phadke teaches:
wherein the instructions are further executable to cause the at least one hardware processor to perform: generating a plurality of prediction models, each prediction model generated for a respective segment of the segmented historical sample set;Phadke 0050-0051: “At 44, the churn prediction module 20 generates the churn prediction 12 based on the socially relevant metrics provided by the social network analysis module 18, shown in FIG. 1, in addition to traditional subscriber-level metrics 46, shown in FIG. 1. The traditional subscriber-level metrics 46, shown in FIG. 1, may include, for example, service usage, billing, customer relationship management data (e.g., calls to customer support, outcome of complaints, demographic data and the like). To generate the churn prediction 12, the churn prediction module 20 may incorporate the socially relevant metrics provided by the social network analysis module 18, shown in FIG. 1, and any traditional subscriber-level metrics 46, shown in FIG. 1, as predictive variables in a traditional machine-learning algorithm or process for predicting customer churn. The classification process of the churn prediction module 20 may start with a training data set, where the value of the target variable is known for the subscribers 22, i.e., whether or not the each subscriber is a churner 36, shown in FIG. 4. The processes may use the training data to evaluate the relationship between the predictive. Then, the churn prediction module 20 may use the learned model to input and evaluate the predictive variables to generate the churn prediction 12 indicating whether or not particular subscribers have a higher or lower propensity to churn. The churn prediction 12 may indicate a probability that each subscriber 22 will churn, rather than just labeling each subscriber 22 as a potential churner or non-churner, so that subscribers 22 may be ordered from high to low churn likelihood or propensity. With such ordering, the network operator 16 may advantageously develop a retention campaign to target a limited number of subscribers 22 having the highest likelihood or propensity to churn.” 
Sharp and Phadke are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Sharp with the aforementioned teachings from Phadke with a reasonable expectation of success, by adding steps that allow the [Phadke 0051].
 As per claim 7, Sharp and Phadke teach all the limitations of claim 1. 
 In addition, Phadke teaches:
wherein the instructions are further executable to cause the at least one hardware processor to perform: receiving target data for an additional target subscriber, the target data comprising a set of attributes for the additional target subscriber; and generating a churn prediction for the additional target subscriber based at least in part on applying the target data to a decision tree;Phadke 0050-0051: “At 44, the churn prediction module 20 generates the churn prediction 12 based on the socially relevant metrics provided by the social network analysis module 18, shown in FIG. 1, in addition to traditional subscriber-level metrics 46, shown in FIG. 1. The traditional subscriber-level metrics 46, shown in FIG. 1, may include, for example, service usage, billing, customer relationship management data (e.g., calls to customer support, outcome of complaints, demographic data and the like). To generate the churn prediction 12, the churn prediction module 20 may incorporate the socially relevant metrics provided by the social network analysis module 18, shown in FIG. 1, and any traditional subscriber-level metrics 46, shown in FIG. 1, as predictive variables in  traditional machine-learning algorithm or process for predicting customer churn. For example, a number of different classification algorithms and processes such as logistic regression, decision trees, and random forests may be used for classifying the subscribers 22 as potential churners. The classification process of the churn prediction module 20 may start with a training data set, where the value of the target variable is known for the subscribers 22, i.e., whether or not the each subscriber is a churner 36, shown in FIG. 4. The processes may use the training data to evaluate the relationship between the predictive. Then, the churn prediction module 20 may use the learned model to input and evaluate the predictive variables to generate the churn prediction 12 indicating whether or not particular subscribers have a higher or lower propensity to churn. The churn prediction 12 may indicate a probability that each subscriber 22 will churn, rather than just labeling each subscriber 22 as a potential churner or non-churner, so that subscribers 22 may be ordered from high to low churn likelihood or propensity. With such ordering, the network operator 16 may advantageously develop a retention campaign to target a limited number of subscribers 22 having the highest likelihood or propensity to churn.” 
Sharp and Phadke are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Sharp with the aforementioned teachings from Phadke with a reasonable expectation of success, by adding steps that allow the software to predict data with the motivation to more efficiently and accurately organize and analyze data [Phadke 0051].
 As per claim 8, Sharp and Phadke teach all the limitations of claim 1. 
 In addition, Phadke teaches:
generating the plurality of churn predictions based at least in part on applying machine learning to the historical sample set of subscriber data;Phadke 0034-0034: “alpha..sub.1, .alpha..sub.2, . . . , .alpha..sub.n are constants that may be derived, for example, from historical data or the like…0050-0051: To generate the churn prediction 12, the churn prediction module 20 may incorporate the socially relevant metrics provided by the social network analysis module 18, shown in FIG. 1, and any traditional subscriber-level metrics 46, shown in FIG. 1, as predictive variables in a traditional machine-learning algorithm or process for predicting customer churn. For example, a number of different classification algorithms and processes such as logistic regression, decision trees, and random forests may be used for classifying the subscribers 22 as potential churners. The classification process of the churn prediction module 20 may start with a training data set, where the value of the target variable is known for the subscribers 22, i.e., whether or not the each subscriber is a churner 36, shown in FIG. 4. The processes may use the training data to evaluate the relationship between the predictive. Then, the churn prediction module 20 may use the learned model to input and evaluate the predictive variables to generate the churn prediction 12 indicating whether or not particular subscribers have a higher or lower propensity to churn. The churn prediction 12 may indicate a probability that each subscriber 22 will churn, rather than just labeling each subscriber 22 as a potential churner or non-churner, so that subscribers 22 may be ordered from high to low churn likelihood or propensity. With such ordering, the network operator 16 may advantageously develop a retention campaign to target a limited number of subscribers 22 having the highest likelihood or propensity to churn…0055-00566:  adapted to direct the CPU 50 to generate churn predictions 12, shown in FIG. 1. ” 
Sharp and Phadke are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Sharp with the aforementioned teachings from Phadke with a reasonable expectation of success, by adding steps that allow the software to predict data with the motivation to more efficiently and accurately organize and analyze data [Phadke 0051].
 Claim 10-11, 15-16, 17-18, and 20 are directed to the method and CRM for performing the system of claim 1-2, 6-7, and 8 above.  Since Sholl, Pirtle, and Chen teach the CRM, the same art and rationale apply. 
 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20160203509  (hereinafter “Sharp”) et al., in view of U.S. PGPub 20140119522  to (hereinafter “Phadke”) et al., in further view of U.S. PGPub 20050097028  (hereinafter “Watanabe”) et al.  
 As per claim 9, Sharp and Phadke teach all the limitations of claim 1. 
 Sharp and Phadke may not explicitly teach the following. However, Watanabe teaches:
segmenting the historical sample set of subscriber data based at least in part on one or more of account age, subscription age, gross merchandise value (GMV), or any combination thereof; Watanabe 0030-0035: “An exemplary method and system for predicting attrition customers/accounts provides a unique training process using known customer data or account information to generate classification rules that are used to predict customers or accounts that are likely to become attrited. The training process parses through historical customer data/account information to identify attrition customers/accounts and their associated attributes, and generates the classification rules, such as a decision tree for use in an expert system, for use in predicting attrition customers/accounts in an existing customer/account pool based on their respective customer data/account information. FIG. 1 is a schematic functional block diagram illustrating the operation of an exemplary system 100 for predicting an attrition account. System 100 includes an attrition prediction engine 102 having access to an account information database 104 and a decision tree 106. Account information database 102 stores various types of data related to a plurality of accounts. The information may include, but is not limited to, account IDs, identification of account owner, demographic information of the owner, assets levels, activity histories, revenue data, profitability status, and transaction histories, etc. Account information database 104 provides a data field for storing profitability data to indicate profitability status of each account, such as a profit or a loss and their respective amounts, reflecting expenses and 
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Varadarajan; Anand. DETERMINING A CHURN RISK , .U.S. PGPub 20130211873 The present invention relates to methods for an operator's terminal of determining a churn risk value associated with a UE of a group of operator-connected UEs. The invention also relates to an operator's terminal configured to determine a churn risk value associated with an operator-connected UE. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Arif Ullah/
Primary Examiner, Art Unit 3683